Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of
September, 2019, (the “Effective Date”) by and between Steve Filipov
(“Employee”) and Manitex International, Inc. a Michigan corporation, whose
address is 9725 S. Industrial Drive, Bridgeview, Illinois 60455 (the “Company”).

RECITALS

WHEREAS, the Company is engaged in the business of the design, manufacturing,
and sale of specialty equipment (the “Business”).

WHEREAS, the Company desires to employ Employee as its Chief Executive Officer,
and Employee desires to be employed by the Company, upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

TERMS

1. Employment Term. Subject to the terms and conditions set forth herein, the
Company agrees to employ Employee, and Employee hereby accepts employment, as
the Chief Executive Officer of the Company and its subsidiaries, or a similar
executive position (the “Position”), for a term commencing on September 1, 2019
(the “Commencement Date”) and ending on December 31, 2022, and as extended as
provided for below, (together, the “Employment Term”) unless otherwise
terminated under this Agreement. The Employment Term will automatically extend
for one year periods at the end of the current Employment Term, and each one
year extension term thereof, unless either the Company or Employee notifies the
other in writing (a “Non-Renewal Notice”) of the expiration of the Employment
Term, or the one year extension term thereof, at least 90 days prior to the end
of each annual anniversary. Employee and the Company agree that Employee’s
employment with the Company constitutes “at-will” employment. Employee and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Employee. However, as
described in this Agreement, Employee may be entitled to severance benefits
depending upon the circumstances of Employee’s termination of employment.

2. Duties. During the Term, Employee shall serve the Company faithfully and to
the best of Employee’s ability, shall devote Employee’s full attention, skill
and efforts to the performance of the duties of the Position. Employee shall
report to the Company’s Board of Directors. Employee will render such business
and professional services in the performance of his duties, consistent with
Employee’s position within the Company, as will reasonably be assigned to him by
the Board. During the Employment Term, Employee will devote Employee’s full
business efforts and time to the Company and will use good faith efforts to
discharge Employee’s obligations under this Agreement to the best of Employee’s
ability. For the duration of the Employment Term, Employee agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board;
provided, however that Employee may, without the approval of the Board, serve in
any capacity with any civic, educational, or charitable organization, provided
such services do not interfere with Employee’s obligations to Company.

3. Other Business Activities. During the Employment Term, other than as provided
in Section 2 above, Employee will not engage in any other business activities or
pursuits which are contrary to Employee’s responsibilities and obligations
pursuant to this Agreement.

4. Compensation.

 

  a.

Base Salary. As of the Effective Date, the Company will pay Employee an annual
salary of $350,000 as compensation for his services (such annual salary, as is
then effective, to be referred to herein as “Base Salary”). The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and be subject to the usual, required withholdings. Employee’s salary will be
reviewed annually by the Compensation Committee of the Board, or any successor
thereto (the “Committee”) at the beginning of each year on or about March 1, and
adjustments may be made at the discretion of the Committee.



--------------------------------------------------------------------------------

  b.

Annual Incentive. Employee will be eligible to receive annual cash incentives
payable for the achievement of performance goals established by the Committee.
The actual earned annual cash incentive, if any, payable to Employee for any
performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Committee are achieved and will be
decreased or increased accordingly. All payment of Annual Incentive shall be
subject to normal and customary withholdings.

5. Benefits. Employee shall be entitled to those employee benefits which the
Company from time to time generally make available to employees and/or Employees
(“Benefits”) pursuant to the terms and conditions of the Company’s benefit plans
and/or policies. The Benefits shall initially include, without limitation:

 

  a.

Medical, dental, vision, and life and disability insurance and such other
benefits as the Company may determine from time to time.

 

  b.

Incentive, savings and retirement plans, practices, policies and programs
applicable to Employees of the Company, including 401(k), and stock matching.

 

  c.

Paid vacation time in accordance with the plans, practices, policies and
programs applicable to Employees of the Company at four weeks for each calendar
year.

6. Reimbursement of Business Expenses. Subject to such conditions as the Company
may from time to time determine, Employee shall be reimbursed for ordinary and
reasonable documented expenses incurred by Employee in the performance of
Employee’s duties under this Agreement. In addition, Employee shall be entitled
to a monthly automobile expense in the amount of One Thousand and Five Hundred
Dollars ($1,500). Employee shall also be reimbursed for cellular telephone and
personal data assistant costs and expenses as well as customary expenses
relating to professional activities.

7. Confidentiality. Employee recognizes and acknowledges that the Confidential
Information (as hereinafter defined) is a valuable, special and unique asset of
the Company. As a result, both during the Employment Term and for a period the
greater of two years or when Employee no longer received compensation or
Severance hereunder, Employee shall not, without the prior written consent of
the Company, for any reason, either directly or indirectly divulge to any third
party or use for Employee’s own benefit or for any purpose other than the
exclusive benefit of the Company any confidential, proprietary, business or
technical information or trade secrets of the Company or of any subsidiary or
affiliate of the Company (“Confidential Information”) revealed, obtained or
developed in the course of Employee’s employment with the Company. Such
Confidential Information shall include, but shall not be limited to, the
intangible personal property described in Section 8.b hereof, any information
relating to methods of production, manufacture, service, research,
specifications, computer codes, business, marketing and sales techniques and
concepts, other data and materials used in performing the Employee’s duties
(other than his personal contact list), costs, business studies, finances,
marketing data, plans and efforts, the terms of contracts and agreements with
customers, contractors and suppliers, litigation strategy and other Confidential
Information relating to litigation, the Company’s relationship with actual and
prospective customers, contractors and suppliers and the needs and requirements
of, and the Company’s course of dealing with, any such actual or prospective
customers, contractors and suppliers, personnel information, and any other
materials that have not been made available to the industry; provided, that
nothing herein contained shall restrict Employee’s ability to make such
disclosures during the course of Employee’s employment as may be necessary or
appropriate to the effective and efficient discharge of the duties required by
or appropriate for Employee’s Position or as such disclosures may be required by
law; and further provided, that nothing herein contained shall restrict Employee
from divulging or using for Employee’s own benefit or for any other purpose any
Confidential Information that is readily available to the general public so long
as such information did not become available to the general public as a direct
or indirect result of Employee’s breach of this Section 7.

8. Inventions and Property.

 

  a.

Title to Proprietary Information. All right, title and interest in and to
proprietary information shall be and remain the sole and exclusive property of
the Company. During

 

2



--------------------------------------------------------------------------------

 

the Employment Term, Employee shall not remove from the Company’s offices or
premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of, or containing, proprietary or Confidential
Information or other materials or property of any kind belonging to the Company,
unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for Employee’s position, and, in the
event that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal.

 

  b.

Development of Intellectual Property.

 

  i.

Employee agrees that all right, title and interest in and to any innovations,
designs, systems, analyses, ideas for sales and marketing programs, customer
contacts, and all copyrights, patents, trademarks and trade names, or similar
intangible personal property which have been or are developed or created in
whole or in part by Employee (A) at any time and at any place during Employee’s
employment with the Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the Business or any other
business of the Company, (B) as a result of tasks assigned to Employee by the
Company or (C) from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Company (collectively, the
“Intellectual Property”), shall be and remain forever the sole and exclusive
property of the Company. Employee shall promptly disclose to the Company all
Intellectual Property and Employee shall have no claim for additional
compensation for the Intellectual Property.

 

  ii.

Employee acknowledges that all the Intellectual Property that is copyrightable
shall be considered a work made for hire under United States Copyright Law. To
the extent that any copyrightable Intellectual Property may not be considered a
work made for hire under the applicable provisions of the United States
Copyright Law, or to the extent that, notwithstanding the foregoing provisions,
Employee may retain an interest in any Intellectual Property that is not
copyrightable, Employee hereby irrevocably assigns and transfers to the Company
any and all right, title, or interest that Employee may have in the Intellectual
Property under copyright, patent, trade secret and trademark law, in perpetuity
or for the longest period otherwise permitted by law, without the necessity of
further consideration. The Company shall be entitled to obtain and hold in their
own name all copyrights, patents, trade secrets, and trademarks with respect
thereto.

 

  iii.

Employee further agrees to reveal promptly all information relating to the same
to an appropriate officer of the Company and to cooperate with the Company and
execute such documents as may be necessary or appropriate (A) in the event that
the Company desires to seek copyright, patent or trademark protection, or other
analogous protection, thereafter relating to the Intellectual Property, and when
such protection is obtained, to renew and restore the same, and (B) to defend
any opposition proceedings in respect of obtaining and maintaining such
copyright, patent or trademark protection, or other analogous protection.

9. Non-Competition

 

  a.

Employee agrees that the Employee shall not during the Employee’s employment
with the Company, and, if the Employee’s employment is terminated for any reason
other than termination of employment without Just Cause or for Good Reason,
thereafter for a period of one (1) year if Employee’s employment is terminated
during the initial term of this agreement and for a period of two (2) years
after the initial term of this agreement, directly or indirectly, engage in or
become employed by any Prohibited Business as defined below.

 

  b.

The Employee agrees that if the Employee’s employment is terminated without Just
Cause (as defined in Section 10.a hereof) or for Good Reason (as defined in
Section 10.b hereof), thereafter during the period in which the Employee is
receiving payments under either Section 10.d or 10.e hereof, directly or
indirectly, Employee shall not in any capacity, engage or participate in or
become employed by or render advisory or consulting or other services in
connection with any Prohibited Business as defined below.

 

3



--------------------------------------------------------------------------------

  c.

Notwithstanding Section 9.b above, at any time during which the Employee is
receiving the payments and benefits due the Employee pursuant to Sections 10.d
or 10.e, as the case may be, the Employee may elect by written notice to the
Company to forego and release the Company from paying such payments and
providing such benefits. From and after the date of such notice (i) the Company
shall have no further obligation to make such payments or provide such benefits,
and (ii) the obligation of the Employee set forth in Section 9.a. or 9.b., as
applicable, shall terminate.

 

  d.

The Employee agrees that the Employee shall not during the Employee’s employment
with the Company, and, if the Employee’s employment is terminated for any
reason, thereafter for a period of two (2) years, make any financial investment,
whether in the form of equity or debt, or own any interest, directly or
indirectly, in any Prohibited Business. Nothing in this Section 9 shall,
however, restrict the Employee from making any investment in any Company whose
stock is listed on a national securities exchange or actively traded in the
over-the-counter market; provided that (i) such investment does not give the
Employee the right or ability to control the policy decisions of any Prohibited
Business, and (ii) such investment does not create a conflict of interest
between the Employee’s duties hereunder and the Employee’s interest in such
investment.

 

  e.

“Prohibited Business” shall be defined as any business and any branch, office or
operation thereof, which is a primary competitor of the Company with respect to
the Business wherever the Company does business, in North America or abroad.

10. Termination.

 

  a.

Employee’s employment with the Company: (i) shall terminate upon Employee’s
resignation, death or Permanent Disability (as defined below) or for Good Reason
(as herein defined),(each, an “Employee Termination”); and (ii) subject to the
conditions set forth below, may be terminated at any time by the Company for any
reason (or no reason), “Without Cause”, including, without limitation, for Just
Cause (as herein defined). In addition, if a Non-Renewal Notice is delivered
pursuant to Section 1, Employee’s employment with the Company shall terminate on
the last day of the then current Employment Term and the Employment Term shall
be deemed to have expired. A termination “Without Cause” is a termination of the
Employee’s employment by the Company for any reason other than those set forth
in sections 10.a. (i) resignation, death, permanent disability and Good Reason,
10 a. (ii) Just Cause and Section 1, the delivery of a Non – Renewal notice.
Termination of Employee’s employment with the Company shall be effective on the
following date: (1) if terminated as a result of Employee’s resignation, on the
date specified in a written notice delivered by Employee to the Company, which
date shall be at least 15 days following the date of such written notice; (2) if
terminated as a result of death or Permanent Disability, upon the date of such
event; (3) if terminated by the Company, on the date specified in a written
notice delivered by the Company to Employee, and (4) if terminated by either the
Company or Employee by virtue of delivery of a Non-Renewal Notice, on the last
day of the then current Employment Term.

 

  b.

As used in this Agreement, “Just Cause” means: (i) Employee’s admission of, or
conviction of any act of fraud, embezzlement or theft against the Company or any
of its subsidiaries; (ii) Employee’s plea of guilty or of no contest with
respect to, admission of, or conviction for, a felony or any crime involving
moral turpitude, fraud, embezzlement, theft or misappropriation;
(iii) Employee’s violation of the provisions set forth in Sections 7, 8 or 9;
(iv) Employee’s misappropriation of the Company’s or any of its subsidiaries’
funds or a corporate opportunity by Employee; (v) Employee’s negligence, willful
or reckless conduct that has brought or is reasonably likely to bring the
Company or any of its subsidiaries into public disgrace or disrepute or which
has had or is reasonably likely to have a materially adverse effect on the
Business; (vi) any violation by Employee of any statutory or common law duty of
loyalty to the Company or any of its subsidiaries; (vii) alcohol or substance

 

4



--------------------------------------------------------------------------------

abuse by Employee that interferes with the performance of Employee’s duties; or
(viii) any other material breach by Employee of this Agreement; provided
that the reasons described in clauses (iii), (vi), (vii) and (viii) shall
constitute Just Cause only upon Employee’s failure to correct such behavior
prospectively within ten (10) days following written notice thereof from, or on
behalf of the independent members of the Board of Directors of the Company
and provided further that “Just Cause” shall not include (1) bad judgment or
negligence other than habitual neglect of duty, (2) any act or omission believed
by the Employee in good faith to have been in or not opposed to the interest of
the Company (without intent of the Employee to gain therefrom, directly or
indirectly, a profit to which the Employee was not legally entitled); or (3) any
act or omission with respect to which a determination could properly have been
made that the Employee met the applicable standard of conduct for
indemnification or reimbursement under the by-laws of the Company, any
applicable indemnification agreement or the laws and regulations under which the
Company is governed, in each case in effect at the time of such act or omission.
The exercise of the right of the Company to terminate Employee’s employment for
Just Cause shall not abrogate any rights or remedies of the Company in respect
of the action giving rise to such termination.

c. As used in this Agreement, the Employee shall have “Good Reason” to terminate
his employment if one or more of the following occur, without the Employee’s
prior written consent: (i) a material change, adverse to the Employee, in his
position, title or office, status, rank, nature of responsibilities or authority
within the Company, except in connection with termination of his employment for
Cause or Permanent Disability or as a result of action by the Employee,
(ii) assignment of duties to the Employee that are materially inconsistent with
and adverse to his duties, status, rank, nature of responsibilities or
authority, and (iii) decrease in the Employee’s base salary, annual bonus
opportunity or benefits (other than any such decrease applicable to employees of
the company generally).

d. For purposes of this Agreement, “Change of Control” shall mean any of the
following: (i) the sale or other transfer of more than 50% of the ownership
interests of the Company to one or more non-affiliated corporations, persons or
other entities, (ii) the merger or consolidation of the Company with another
non-affiliated corporation, person or entity such that the shareholders of the
Company, immediately preceding the merger or consolidation own less than 50% of
the person or other entity surviving the merger or consolidation, (iii) the
failure of the Company to assign this Agreement to a successor, (iv) a majority
of the members of the Board of Directors of the Company on the date of this
Agreement (each a “Current Director”) cease to be members of the Board of
Directors of the Company, provided that for purposes of this Section 10.d. any
director recommended by a majority of the Current Directors as a successor of a
Current Direct shall be deemed to be a Current Director, (v) the sale, merger or
other transfer of all or substantially all of the Company’s consolidated assets
to one or more non-affiliated corporations, persons or other entities.

e. If the Employee’s employment terminates Without Cause or for Good Reason
within the six (6) month period preceding a Change in control, in anticipation
of such Change in control, or within twenty-four (24) months following a Change
in Control, the Employee shall be entitled to the following:

 

  i.

Cash. The amount of cash equal to the sum of (a) two (2) times the average of
the Employee’s annual base salary in effect at the time written notice of
termination is given to the Employee; (b) two (2) times the average of the
Employee’s annual earned bonuses for the three calendar years preceding the date
of termination; and (c) the product of (i) a fraction, the numerator of which is
the number of days in the current fiscal year through the date of termination,
and the denominator of which is 365 and (ii) the annual bonus for the calendar
year preceding the date of termination that has most recently been paid to the
Employee (the sum of the amounts described in clauses (a), (b) and (c) shall be
hereinafter referred to as the “CIC Payment”). The Company shall pay to the
Employee any CIC payment in a cash lump sum payment simultaneously with the
termination of the Employee’s employment following any Change in Control.

 

5



--------------------------------------------------------------------------------

  ii.

health plan coverage provided by the Company and with respect to the Company’s
welfare benefit plans until employee reaches the age of 65 or becomes eligible
for Medicare, (iii) continuation of perquisites provided for in Section 5. (iv)
pay for vacation accrued but unused as of the effective date of such change of
control, (v) reimbursement of any unpaid expense Employee is otherwise entitled
pursuant to Section 6. (vi) payment simultaneously with the termination of the
Employee’s employment, of the full value of any then vested or unvested Company
equity incentive plan awards

 

  f.

If Employee’s employment with the Company is terminated by the Company without
Just Cause, or if Company chooses not to renew this Agreement, Employee shall be
entitled to, (i) payment of his monthly Base Salary for a period of twenty four
(24) months and (ii) health plan coverage provided by the Company and with
respect to the Company’s welfare benefit plans through such period and
(iii) continuation of perquisites provided for in Section 5.a and 5.d for such
period, and (iv) reimbursement of any unpaid expense and Board approved bonus
Employee is otherwise entitled pursuant to Section 6, (v) pay for vacation
accrued but unused as of the effective date of such termination, (vi) payment of
the full value of any then vested or unvested Company equity incentive plan
awards.

 

  g.

If Employee’s employment with the Company is terminated for Just Cause by the
Company, then, (i) all payments of compensation by the Company to Employee
hereunder will terminate immediately, and (ii) except for those statutorily
mandated obligations of Company, all perquisites and benefits will immediately
cease.

 

  h.

If Employee’s employment by the Company is terminated by resignation of
Employee, Employee shall be entitled only to (i) his Base Salary and unpaid
Board approved bonus accrued to the effective date of such termination, plus
(ii) pay for vacation accrued but unused as of the effective date of such
termination, plus (iii) any unpaid expense reimbursement Employee is entitled to
pursuant to Section 6.

 

  i.

In addition to any amounts or benefits provided upon termination of employment
hereunder and except as otherwise provided herein, the Employee shall be
entitled to any payments or benefits explicitly provided under the terms of any
plan, policy or program of the Company or as otherwise required by applicable
law.

 

  j.

For the purposes of this Agreement, Employee will be deemed to be Permanently
Disabled upon the earlier of (i) the end of a six (6) consecutive month period
during which, by reason of physical or mental injury or disease, the Employee
has been unable to perform substantially all of his usual and customary duties
under this Agreement or (ii) the date that a reputable physician selected by the
Board, and as to whom the Employee has no reasonable objection, (or pending
Employee’s inability to make such determination, a reputable physician selected
by the Board) determines in writing that the Employee will, by reason of
physical or mental injury or disease, be unable to perform substantially all of
the Employee’s usual and customary duties under this Agreement for a period of
at least six (6) consecutive months (each a “Disability Event”). If any question
arises as to whether the Employee is disabled, upon reasonable request therefore
by the Board, the Employee shall submit to reasonable medical examination for
the purpose of determining the existence, nature and extent of any such
disability. The Board shall promptly give the Employee written notice of any
such determination of the Employee’s disability and of any decision of the Board
to terminate the Employee’s employment by reason thereof. Upon a Disability
Event, Employee’s employment with the Company shall be deemed terminated, and
Employee shall be entitled to, (i) twelve (12) months of his monthly Base Salary
and unpaid Board approved bonus from the date of termination, and (ii) health
plan continuation coverage (i.e. COBRA) provided by the Company and with respect
to the Company’s welfare benefit plans, and (iv) payment of the full value of
any then vested and unvested Company equity incentive plan awards and
(iv) continuation of perquisites provided for in Section 5.a and 5.d, and
(v) reimbursement of any unpaid expense Employee is otherwise entitled pursuant
to Section 6. Base salary payable to the Employee shall be reduced
dollar-for-dollar by the amount of disability benefits paid to the Employee in
accordance with any disability policy or program of the Company.

 

6



--------------------------------------------------------------------------------

11. Conditions to Receipt of Severance; No duty to mitigate.

 

  a.

Nondisparagment. The parties agree to act hereafter in a professional and
non-retaliatory manner, refraining from making disparaging remarks, innuendos,
gestures, insinuations, actions, or other verbal, nonverbal, written, electronic
or other similar such expression concerning each other. The parties acknowledge
that a breach or threatened breach of this provision will result in the Company
suffering irreparable harm that cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, the parties are entitled
to equitable relief, including interim or permanent injunctive relief, specific
performance, or other equitable remedies in the event of any breach of this or
any of the other of the provisions of this agreement, in addition to all other
remedies which may be available to the parties, including discontinuation of the
payments provided for hereunder.

 

  b.

Other Requirements. Employee’s receipt of continued severance payments will be
subject to Employee continuing to comply with the terms of the Confidential
Information provisions of this Agreement.

 

  c.

No duty to Mitigate. Except for perquisites and health care benefits, Employee
will not be required to mitigate the amount of any payment contemplated by this
Agreement, nor will any earnings that Employee may receive from any other source
reduce any such payment.

12. Indemnification. The Company shall indemnify Employee, to the maximum extent
permitted by law, during and after the termination of the Employee’s employment,
against any and all judgments, settlement payments, costs, attorney fees, and
other reasonable expenses incurred by Employee in connection with the defense of
any claim, action, suit or proceeding, arising from events before or during the
term of Employee’s employment to which Employee has been made a party because
the performance of employment duties under this Agreement, or by way of
inclusion, the execution of this Agreement. This right to indemnification shall
be in addition to any rights that the Employee may otherwise be entitled to
under the Certificate of Incorporation or Bylaws of the Company as applicable.

13. Survival of Provisions. The provisions of this Agreement set forth in
Sections 7, 8, 9, 10, 11, 12 and 20 hereof shall survive the termination of
Employee’s employment hereunder.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company’s successors and assigns. This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors, and legal
representatives of Employee upon Employee’s death, and (b) any successor of the
Company. Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes and the Company shall
use its best efforts that any successor assumes this Contract. For this purpose,
“successor” means any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of the rights of Employee to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Employee’s right to compensation or other benefits will
be null and void.

15. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:

If to Employee:

Steve Filipov

(Address)

 

7



--------------------------------------------------------------------------------

If to the Company:

Chairman of the Compensation Committee

Manitex International, Inc.

9725 S. Industrial Drive

Bridgeview, IL 60455

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

16. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature between the parties hereto relating to the
employment of Employee with the Company. This Agreement may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.

17. Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.

18. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Illinois without giving effect to the choice of
law principles of such state.

19. Settlement of Disputes. Any claims, controversies, demands, disputes, or
differences between the parties hereto arising out of, or by virtue of, or in
connection with, or relating to this Agreement, Employee’s employment
relationship with the Company or termination of such employment relationship
shall be submitted to and settled by arbitration in Chicago, Illinois before a
single arbitrator who shall be knowledgeable in the field of business law and
employment relations and such arbitration shall be in accordance with the rules
of the American Arbitration Association then in force. The parties agree to bear
joint and equal responsibility for all fees of the arbitrator, abide by any
decision rendered as final and binding, and waive the right to submit the
dispute to a public tribunal for a jury or non-jury trial.

20. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.

21. Section Headings. The section headings in this Agreement are for convenience
only, and form no part of this Agreement and shall not affect its
interpretation.

22. Specific Enforcement: Extension of Period. Employee acknowledges that the
restrictions contained in Sections 7, 8 and 9 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions. Employee also acknowledges that any breach by Employee of
Sections 7, 8 and 9 hereof will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. The Employee
shall not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that an adequate remedy at law exists. In
the event of such breach by Employee, the Company shall have the right to
enforce the provisions of Sections 7, 8 and 9 of this Agreement through securing
injunctive or other relief in any court without the necessity of posting a bond,
and this Agreement shall not in any way limit remedies of law or in equity
otherwise available to the Company. If an action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover, in addition to any other relief, reasonable
attorneys’ fees, costs and disbursements.

 

8



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

“EMPLOYEE”

Steve Filipov

 

/s/ Steve Filipov

Date: September 1, 2019

“COMPANY”

MANITEX INTERNATIONAL, INC.

By:

 

/s/ David J. Langevin

David J. Langevin

Title: Chairman

Date: September 1, 2019

 

9